Citation Nr: 0619855	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  97-21 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for congestive heart 
failure with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to June 
1975.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 decision by the RO in Little Rock, 
Arkansas that, in pertinent part, denied service connection 
for congestive heart failure with hypertension.  In a 
September 2002 decision, the Board denied service connection 
for congestive heart failure with hypertension. 

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a February 2003 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and the issue remanded.  In a February 2003 Court order, the 
joint motion was granted, the Board's September 2002 decision 
was vacated, and the issue was remanded.  The case was 
subsequently returned to the Board.  

In October 2003 and June 2004, the Board remanded the case to 
the RO for additional development.  The case was subsequently 
returned to the Board.  In an April 2005 decision, the Board 
denied service connection for congestive heart failure with 
hypertension.  The veteran then appealed to the Court.  In a 
January 2006 joint motion to the Court, the parties requested 
that the Board decision be vacated and the issue remanded.  
In a February 2006 Court order, the joint motion was granted, 
the Board's April 2005 decision was vacated, and the issue 
was remanded.  The case was subsequently returned to the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In February 2006, the Board received a copy of a November 
2005 letter to the veteran from the Social Security 
Administration (SSA), reflecting that the veteran had been 
awarded disability benefits by the SSA.  The SSA decision 
which awarded benefits, and the supporting medical records, 
are not in the veteran's claims file.  As these SSA records 
may be pertinent to his claim, the Board finds that these 
records should be obtained.  38 U.S.C.A. § 5103A (West 2002); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  On remand the RO should provide corrective 
notice in accordance with Dingess.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
congestive heart failure with 
hypertension since separation from 
service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.

3.  The RO should take the appropriate 
action to obtain a copy of the SSA 
decision awarding disability benefits and 
the evidence on which the decision was 
based.

4.  The RO should then re-adjudicate the 
claim on appeal, with consideration of 
all additional evidence received since 
the December 2004 supplemental statement 
of the case.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


